Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please rejoin withdrawn claims 22-24.

Reasons for Allowance
2.	Claims 1-6, 10-12, 16, 17, 19, 21-28 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor suggest a secondary battery electrode comprising a polyimide binder and an aromatic compound, wherein the particles of active material are bound mutually by the polyimide binder, wherein the electron donating group is selected from the group consisting of alkyl group, alkoxy group, amino group, hydroxyl group, mercapto group, and alkylthio group, and wherein the organic acid group is selected from carboxyl group, sulfo group, and phosphate group.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727